IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                     : NO. 539
                                           :
DESIGNATION OF CHAIR AND                   : CRIMINAL PROCEDURAL RULES DOCKET
VICE-CHAIR OF THE CRIMINAL                 :
PROCEDURAL RULES COMMITTEE                 :




                                        ORDER


PER CURIAM


         AND NOW, this 14th day of November, 2022, the Honorable Stefanie J. Salavantis

is hereby designated as Chair, and David R. Crowley, Esquire, is designated as Vice-

Chair, of the Criminal Procedural Rules Committee, commencing March 1, 2023.